 


114 HR 828 IH: To amend title 31, United States Code, to clarify the use of credentials by enrolled agents.
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 828 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2015 
Mr. Boustany introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title 31, United States Code, to clarify the use of credentials by enrolled agents. 
 
 
1.Clarification of enrolled agent credentialsSection 330 of title 31, United States Code, is amended— (1)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively, and 
(2)by inserting after subsection (a) the following new subsection:  (b)Any enrolled agents properly licensed to practice as required under rules promulgated under subsection (a) shall be allowed to use the credentials or designation of enrolled agent, EA, or E.A...  
 
